MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
                                                                       FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any                          Jul 31 2017, 7:27 am

court except for the purpose of establishing                           CLERK
                                                                   Indiana Supreme Court
the defense of res judicata, collateral                               Court of Appeals
                                                                        and Tax Court
estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Ruth Ann Johnson                                         Curtis T. Hill, Jr.
Darren Bedwell                                           Attorney General of Indiana
Marion County Public Defender
Appellate Division                                       Matthew B. Mackenzie
Indianapolis, Indiana                                    Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Edward Chandler,                                         July 31, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A04-1702-CR-245
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Lisa F. Borges,
Appellee-Plaintiff                                       Judge
                                                         The Honorable Anne Flannelly,
                                                         Magistrate
                                                         Trial Court Cause No.
                                                         49G04-1602-F3-8004



May, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A04-1702-CR-245 | July 31, 2017        Page 1 of 5
[1]   Edward Chandler appeals his six-year sentence for Level 5 felony robbery. 1 We

      affirm.



                                Facts and Procedural History
[2]   On January 14, 2016, Chandler entered a Dollar General store and told the

      cashier, “[O]pen the drawer. Give me the money.” (Tr. Vol. II at 35.) The

      cashier testified she saw Chandler display the butt of a handgun tucked into his

      clothing. The cashier told him she could not open the cash register until he

      bought something, so Chandler threw a bag of candy on the counter and told

      the cashier, “hurry up, hurry up.” (Id. at 36.) Chandler grabbed the money,

      approximately $95.00, from the cashier and exited the store. The exchange was

      caught on store surveillance video, which the cashier and manager gave to law

      enforcement.


[3]   Based on an anonymous tip, police obtained a search warrant and searched

      Chandler’s apartment, where they found a handgun and distinctively-patterned

      shoes like those in the video. The day after the search, Chandler turned himself

      in and confessed to the crime. On March 1, 2016, the State charged Chandler

      with Level 3 felony robbery 2 and Level 4 felony possession of a firearm by a




      1
          Ind. Code § 35-42-5-1(1) (2014).
      2
          Ind. Code § 35-42-5-1(1) (2014).


      Court of Appeals of Indiana | Memorandum Decision 49A04-1702-CR-245 | July 31, 2017   Page 2 of 5
      serious violent felon. 3 On April 7, 2016, the State filed an habitual offender

      enhancement. 4


[4]   The court bifurcated the charges for trial. On November 17, 2016, the jury

      hearing evidence on the robbery charge returned a guilty verdict for the lesser-

      included offense of Level 5 felony robbery. The State then dismissed the

      firearm charge and the habitual offender enhancement. On January 9, 2017,

      the trial court sentenced Chandler to six years incarcerated.



                                     Discussion and Decision
[5]   We may revise a sentence if it is inappropriate in light of the nature of the

      offense and the character of the offender. Williams v. State, 891 N.E.2d 621, 633

      (Ind. Ct. App. 2008) (citing Ind. Appellate Rule 7(B)). We consider not only

      the aggravators and mitigators found by the trial court, but also any other

      factors appearing in the record. Johnson v. State, 986 N.E.2d 852, 856 (Ind. Ct.

      App. 2013). The appellant bears the burden of demonstrating his sentence is

      inappropriate. Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006).


[6]   When considering the nature of the offense, the advisory sentence is the starting

      point to determine the appropriateness of a sentence. Anglemyer v. State, 868

      N.E.2d 482, 494 (Ind. 2007), clarified on reh’g 875 N.E.2d 218 (Ind. 2007). The




      3
          Ind. Code § 35-47-4-5(c) (2014).
      4
          Ind. Code § 35-50-2-8 (2015).


      Court of Appeals of Indiana | Memorandum Decision 49A04-1702-CR-245 | July 31, 2017   Page 3 of 5
      advisory sentence for a Level 5 felony is one to six years, with an advisory

      sentence of three years. Ind. Code § 35-50-2-6(b) (2014). The trial court

      sentenced Chandler to six years incarcerated. One factor we consider when

      determining the appropriateness of a deviation from the advisory sentence is

      whether there is anything more or less egregious about the offense committed

      by the defendant that makes it different from the “typical” offense accounted for

      by the legislature when it set the advisory sentence. Rich v. State, 890 N.E.2d

      44, 54 (Ind. Ct. App. 2008), trans. denied. We agree with Chandler that the facts

      of this crime are not particularly noteworthy. Chandler forcefully asked the

      Dollar General cashier for the money in the cash register and took it from her.

      Chandler received approximately $95.00 from the robbery.


[7]   When considering the character of the offender, one relevant fact is the

      defendant’s criminal history. Rutherford v. State, 866 N.E.2d 867, 874 (Ind. Ct.

      App. 2007). The significance of a criminal history in assessing a defendant’s

      character varies based on the gravity, nature, and number of prior offenses in

      relation to the current offense. Id. Chandler’s criminal history goes back

      almost twenty years and includes nine felonies, multiple misdemeanors, and

      three habitual offender adjudications. Four of those felony convictions were for

      robbery. As reasons he should not have been sentenced above the advisory,

      Chandler points to the facts he turned himself in, he had engaged in

      rehabilitative services in the past, and he was remorseful at sentencing.

      However, his criminal history alone renders his sentence not inappropriate, as it

      demonstrates his continued disregard for the law and his inability to benefit


      Court of Appeals of Indiana | Memorandum Decision 49A04-1702-CR-245 | July 31, 2017   Page 4 of 5
      from rehabilitative services. See Speer v. State, 995 N.E.2d 1, 14 (Ind. Ct. App.

      2013) (sentences higher than the advisory not inappropriate based on Speer’s

      extensive criminal history for similar offenses), trans. denied.



                                              Conclusion
[8]   Chandler’s six-year sentence for Level 5 felony robbery was not inappropriate

      based on the nature of the offense and his character. Accordingly, we affirm.


[9]   Affirmed.


      Brown, J., and Pyle, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 49A04-1702-CR-245 | July 31, 2017   Page 5 of 5